Title: To John Adams from Thomas Truxtun, 5 December 1804
From: Truxtun, Thomas
To: Adams, John



Dear Sir
Perth Amboy 5th Decemr 1804.

It was under Your administration of the Government of the United States that pirates ceased to insult us and to Scorn our prowess and Skill on the Ocean, It is under the administration of Mr Jefferson that our energies have ceased—our Character stained—millions lavished in marine affairs without judgment or to any good purpose, and those very picaroons who Stood Appald at the sight of our flag in 1800 laugh us to Scorn in 1804—Menace and plunder us before the very Mouths of our harbours. In this state of things I feel belittled & mortified as an American to the very center of my heart, and more especially when I combine in this view of our Affairs, the extreem of weakness folly and bad policy of our rulers in all other respects.
For my own heart I feel in every point of view independent of these men—Yet their conduct to me is unprecedented and only to be accounted for by my holding firm to those federal principles adopted at the formation of our Constitution—principles that were Not to be Shaken or departed from by A Philosopher taking the helm of the State. It is Said too by Some Gentlemen that I committed a Sins of all others the most provoking and unpardonable to these Men and their friends during our war with France—But as Shakespear Said "1. If power devine, 2. Behold our human Actions as they do, 3. I doubt not then, but innocence shall make, 4. False Accusation blush and tyranny 5. Tremble at patience "for things cannot thus remain another four years though Mr Jefferson Continues with his Myrmidons to gull the Multitude and though he tells them that other Nations feel power & forget right.—No, that very multitude will by & by open their eyes and discover that amidst these pleasing expressions he by his own Conduct exemplified that which he so loudly complains of in others. In making a Statement of my case, I do not think it necessary to exhibit it through any News Paper Editor, and have therefore caused to be struck off a few copies of the enclosed for particular Gentlemen as the Better way, especially, as they the Government dont attempt any thing against my Character.—one of the copies of my Statement I must ask the favour of you to present to Governor Strong as I have Not the honor of any personal acquaintance with him.
With my most ardent prayrs to an over ruleing providence that a propitious change may Soon take place in our publick Affairs and that peace Unity & Concord May thence forward long dwell in our land and with my best wishes for Your health & happiness, with that of your family—I have the honor to be Sir Your Sincere / friend & very obt humble Servant
Thomas Truxtun.